Citation Nr: 1242594	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-34 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a heart disability, claimed as a heart murmur, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1972 to September 1974.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening of service connection for a heart murmur, service connection for carpal tunnel syndrome, and service connection for high blood pressure.  In November 2009, the Veteran filed a notice of disagreement, only disagreeing with the issue of denial of reopening of service connection for a heart murmur.  Although the Veteran specifically claimed service connection for a heart murmur, the Board will consider entitlement to service connection for any demonstrated heart disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the September 2009 rating decision, the RO denied reopening of service connection for a heart murmur; however, during the appeal, in a July 2010 statement of the case, the RO reopened service connection and denied service connection on the merits.  Regardless of the RO's determination during the appeal as to whether new and material evidence has been received to reopen service connection for a heart murmur, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Therefore, the Board has recharacterized this issue on appeal as whether new and material evidence has been received to reopen service connection for a heart disability, claimed as a heart murmur.

On the July 2010 substantive appeal, the Veteran indicated that she wanted a hearing before the Board to be heard at the RO (Travel Board).  In a September 2011 signed statement, the Veteran withdrew her request for a hearing.  The Veteran's hearing request has accordingly been withdrawn.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim to reopen service connection and to adjudicate service connection on the merits has been accomplished.

2.  An unappealed May 1975 rating decision denied service connection for a heart murmur, finding no current disability. 

3.  The evidence received since the May 1975 rating decision that shows current diagnoses of coronary artery disease and hypertension relate to an unestablished fact of current disability that is necessary to substantiate the claim for service connection for heart disability, claimed as a heart murmur.

4.  A systolic heart murmur was noted during service.

5.  A systolic heart murmur is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  

6.  The Veteran did not experience any in-service cardiovascular disease or injury, including no superimposed injury to the heart murmur, and did not experience chronic symptoms of cardiovascular disorder in service.

7.  The Veteran did not experience continuous symptoms of cardiovascular disorder after service separation, including no cardiovascular disability including hypertension to a compensable degree within one year of service separation. 

8.  The currently diagnosed coronary artery disease and hypertension were not incurred during service, and are not related to the heart murmur.



CONCLUSIONS OF LAW

1.  The May 1975 rating decision, which denied service connection for a heart murmur, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the May 1975 rating decision is new and material to reopen service connection for a heart murmur.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2012).

3.  The criteria for service connection for a heart murmur have not been met.                    38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.307 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In a timely letter dated April 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination in 
August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provides a complete rationale for the opinions stated.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence Law and Analysis

In a May 1975 rating decision, the RO denied service connection for a heart murmur, finding no current disability.  The Veteran was properly notified of the May 1975 rating decision, did not appeal, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1975 rating decision included statements from the Veteran and service treatment records. 

The Veteran was initially denied service connection for a heart murmur in May 1975 because there was no current diagnosed disability associated with the claimed heart murmur.  Evidence received since the May 1975 rating decision includes statements from the Veteran, private treatment records, and a VA medical examination.  The additional evidence includes diagnosed cardiovascular disorders of coronary artery disease and hypertension.  Based on this additional evidence, the Board finds that the evidence received since the May 1975 rating decision regarding service connection for a heart murmur is new and material, as it relates to an unestablished fact of current disability that is necessary to substantiate this claim.  Accordingly, the Board finds that the evidence is new and material to reopen service connection for a heart murmur.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Before adjudicating on the merits the reopened claim for service connection for a heart disability, claimed as a heart murmur, the Board must first determine whether such action will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in an April 2009 letter, the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the underlying issue of service connection.  The Veteran has submitted lay and medical evidence addressing the merits of her claim during the pendency of this appeal.  At all times during the claim, the Veteran has addressed the merits of service connection, and did not limit her contentions or evidence to the question of whether new and material evidence had been received.  In a July 2010 statement of the case, which provided the legal criteria for service connection on the merits, the RO reopened and denied this claim on the merits.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for a heart disability, claimed as a heart murmur without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394 (1993).


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served ninety days or more of active military service, and certain chronic diseases, including cardiovascular disease that includes hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331         (Fed. Cir. 2006).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors        
as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Analysis

The Veteran asserts that service connection for a heart murmur is warranted because it began in service.  Alternatively, she suggests that the heart murmur caused, or is related to, her (non-service-connected) diagnosed hypertension.  

After a review of all the lay and medical evidence, the Board finds that a systolic heart murmur was noted during service; however, a systolic heart murmur is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  Although the Veteran has a current systolic heart murmur, the Board finds that a heart murmur, by itself, is not service connectable as a matter of express VA regulation because it is not a disease or injury within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  A physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007).  As such, in the absence of proof of a present disability, there can be no valid claim for service connection.  The only possible exception to this provision is if there is evidence of additional disability due to aggravation (permanent worsening beyond natural progression) during service by a superimposed disease or injury.  VAOPGCPREC 82-90; Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

The Board finds that aggravation of the heart murmur during service due to a superimposed disease is not demonstrated in the service treatment records.  Neither the service treatment record evidence nor other evidence of record show or suggest a superimposed cardiovascular injury or disease occurring during service.  Service treatment records indicate that, when the Veteran was examined for entry into service in March 1972, there was no evidence of a heart murmur or cardiac abnormality.  The blood pressure reading was 106/70, and she was found qualified for active service; hence, the presumption of soundness applies.  38 U.S.C.A. 
§ 1153.  

The weight of the evidence shows that the Veteran did not experience any in-service cardiovascular disease or injury, including no superimposed injury to the heart murmur, and did not experience chronic symptoms of cardiovascular disability during service.  When examined for separation from service in August 1974, a moderate systolic heart murmur was noted.  Coronary artery disease and hypertension were not noted at service separation, and blood pressure was 110/60.  Service treatment records are negative for complaints, findings, diagnosis, or treatment of cardiovascular injury or disease during service, and, additionally, do not demonstrate worsening of heart murmur during service.

The evidence also shows no continuous symptoms of cardiovascular disorder since service separation.  Although the Veteran is currently diagnosed with coronary artery disease and hypertension, the Board finds that these disabilities were not noted in service, have not been shown to be continuous since service separation, and did not develop within one year of discharge.  Following service separation in September 1974, the evidence of record shows no findings, diagnosis, or treatment for any heart related issues until March 1997, over 22 years after service separation.  See March 2009 statement, Scoot & White treatment record dated March 1997 (chest pain), and August 2009 VA examination.  Additionally, post service treatment records from Scott & White Clinic, dated February 2005, diagnose the Veteran with hypertension, over 30 years after service.  See Scott and White Clinic treatment records from 2005 to 2009.   

On the question of current disability, the Board finds that the Veteran has a current cardiovascular disability other than heart murmur.  The August 2009 VA examination and private treatment records reveal that the Veteran has a current diagnosis of a systolic heart murmur, coronary artery disease, and hypertension.

Regarding the question of whether the current cardiovascular disability is related to service, the Board further finds that the Veteran's heart murmur did not cause, and is not otherwise related to, currently diagnosed coronary artery disease and hypertension.  While the Veteran asserts an association between a heart murmur and hypertension, the August 2009 VA examiner's opinion is that the heart murmur is "less likely than not" related to the mild post-service heart attack she suffered in 1997 and to the (non-service-connected) hypertension.  Additionally, in the August 2009 VA examination, the physician explained that, from the time of diagnosis of the heart murmur in 1974 to the mild heart attack incident in 1997 and the diagnosis of hypertension in 2005, the Veteran did not experience any cardiac disease or any discomfort related to cardiac disease.  Consistent with the VA examiner's opinion, treatment records from Darnall Army Community Hospital and from Scott & White Clinic from 1997 to 2009 also do not relate the Veteran's coronary artery disease or hypertension to her heart murmur.  

The Veteran claims that her heart murmur caused her diagnosed hypertension; however, her assertions are outside her area of competence.  Laypersons such as the Veteran are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Here, the complex question of whether a heart murmur is related to hypertension is not lay-observable as it involves internal and unobservable workings of the cardiovascular system, requires both general and specialized medical testing of not only vascular blood pressure but also coronary pressure, and requires medical expertise trained to understand the complex physiological relationship of heart murmurs, hypertension, and heart disorders on one another.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The weight of the competent evidence demonstrates no relationship between the Veteran's current coronary artery disease and hypertension and the in-service diagnosed heart murmur, including no credible evidence of continuity of symptomatology of a heart disability which would serve either as a nexus to service. On the question of relationship between the in-service diagnosed heart murmur and the coronary artery disease and hypertension, the only probative nexus opinions on file is the August 2009 VA medical opinion, which weighs against the claim.  The August 2009 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  For these reasons, the Board finds that a preponderance of the evidence weighs against a finding of relationship between coronary artery disease and hypertension and the in-service diagnosed heart murmur.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a heart murmur.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for a heart disability, claimed as a heart murmur is reopened.  

Service connection for a heart disability, claimed as a heart murmur, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


